Citation Nr: 1517374	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  08-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for right ear hearing loss, to include an acoustic neuroma. 


REPRESENTATION

Appellant represented by:	Kenneth A. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1972, including verified active and inactive duty for training (ACDUTRA and INACDUTRA) from 1970 to 1998. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In June 2011, the appeal was remanded in order for the Veteran to attend a travel board hearing.  The Veteran attended a hearing before the undersigned in January 2012.  In May 2012, the Board once again remanded the Veteran's issues on appeal for further development.

In May 2012, the Board referred the issue of entitlement to a total disability rating for individual employability based upon service-connected disabilities to the Agency of Original Jurisdiction (AOJ) in order for the AOJ to conduct proper development.  There is no indication that the AOJ has done any development.  Therefore, the Board does not have jurisdiction over this issue, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.   

The Board notes that since the October 2014 supplemental statement of the case (SSOC) was issued, additional VA treatment records were received but not accompanied by a waiver of AOJ review.  Following a review of this material, the Board finds that it is either not relevant to the issues on appeal or duplicative of evidence of record; the Veteran is not prejudiced from going forward with the appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In June 2012 the Board remanded the Veteran's claims on appeal for further development.  The AOJ was directed to contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his hearing loss, including the acoustic neuroma, and for a back disorder.  Specifically for  releases for Dr. Crawford, Morehouse Medical Associates, Resurgens Orthopedics, Dr. Senajones, and Dr. Stennerson at Northside Hospital.  The Veteran provided authorization forms for Dr. Sandra Jones, Dr. Robert Greenfield at Resurgens Orthopedics, and Dr. Ronald Stenerson at Northside Hospital.  As a result of the remand, the Veteran's VA treatment records and private treatment records from Atlanta Medical Center, Dr. Crawford at Moorehouse Medical Associates, Dr. Greenfield at Resurgens Orthopedics, Dr. Stenerson, and Dr. Jones were obtained and associated with the claims file.  In November 2012, Diagnostic Imaging Specialists, (Dr. Clifford Grossman), responded that there were no records.  Additional medical records from Kaiser Permanente, Maxicare Georgia, and Absolute Healthcare were submitted by the Veteran's representative.  The AOJ was also directed to obtain the Veteran's records from Social Security Administration (SSA).  These records were obtained and associated with the Veteran's claims file in July 2012.  As the requested development has been completed, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The AOJ was directed to "schedule the Veteran for a VA audiological examination to determine the current nature and etiology of his right ear hearing loss and acoustic neuroma."  It was asked that "the Veteran provide a complete medical history, including a history of his in-service, ACDUTRA, and civilian noise exposure."  The VA examiner was "to opine whether it is at least as likely as not that an acoustic neuroma is related to acoustic trauma during active service, to include ACDUTRA.  If an acoustic neuroma is related to acoustic trauma during active service, including ACDUTRA," the examiner was to opine "whether it was at least as likely as not that the right ear hearing loss was due to the acoustic neuroma."

If an acoustic neuroma is determined to NOT be related to acoustic trauma during active service, including ACDUTRA, the examiner was directed to opine "whether it is at least as likely as not that right ear hearing loss, independent of the neuroma, is due to acoustic trauma during active service, including ACDUTRA."

The Veteran was afforded a VA examination in February 2014 and was diagnosed with sensorineural hearing loss of the right ear in the frequency range 500 Hertz - 4000 Hertz.  The VA examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's right ear hearing loss without resorting to speculation.  Her rationale was that there were no significant threshold shifts noted when comparing his October 1969 entrance examination and his February 1972 separation examination.  She also stated that the diagnosis of an acoustic neuroma should be made by an ENT physician as it was out of the scope of the practice of an audiologist.  In a June 2014 VA examination addendum opinion an otolaryngologist opined that it was less likely than not that the acoustic neuroma is related to the acoustic trauma during service.  His rationale was that there was no documentation in the medical literature that related the development or occurrence of acoustic neuroma to acoustic trauma.

The Board finds that the February 2014 and June 2014 VA examinations opinions are not sufficient and the Veteran's claim must be remanded in order to obtain an addendum opinion.  First, the Veteran did not provide a complete medical history, including a history of his in-service, ACDUTRA, and civilian noise exposure.  Secondly, the February 2014 VA examiner stated that she could not opine to the etiology of the Veteran's right ear hearing loss without resorting to speculation.  In addition, her rationale only discussed the Veteran's active military service and not his ACDUTRA, as directed by the May 2012 remand.  Finally, the Board finds that the June 2014 VA examiner should opine to whether the Veteran's acoustic neuroma is at least likely as not due to any aspect of the Veteran's military service. Therefore, the Board finds that the Veteran's claims file should be sent back to the February 2014 and June 2014 VA examiners for addendum medical opinions. 

The AOJ was directed to schedule the Veteran for a VA examination to determine the current nature and etiology of his back disorder.  The VA examiner was directed to opine whether it is at least as likely as not that a back disorder is related to active service or any incident of service.  The VA examiner was directed to state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved.   

The Veteran was afforded a VA examination in February 2014 and lumbosacral strain and degenerative arthritis of the spine were diagnosed.  A notation following the diagnoses shows that  "date of the diagnosis: 1969."  The Veteran reported that his back problems "began after basic training in Fort Benning, Georgia, digging fox holes and setting up tents."  He also stated that he further injured his back by digging fox holes and having to sleep in them during his Reserve service.  The VA examiner stated that "the following active duty physical examinations were exempt, for recurrent back problems: August 1967, October 1969, February 1972, January 1973, March 1976, February 1978, May 1980, November 1983, September 1987, or August 1991."  He then opined that it was less likely than not that the Veteran's lumbosacral strain and lumbar degenerative disc disease was related to fox hole digging during active duty.  His rationale was that there was no documentation in his service treatment record for complaints or treatment of low back pain/strain.  

The Board finds that the February 2014 VA examiner's opinion is not sufficient since the VA examiner failed to state whether the Veteran's lay statements regarding his symptoms were consistent with the medical principles involved.  In addition, the VA examiner did not take into consideration the Veteran's statements when rendering his opinion.  He also did not explain why he provided a negative nexus opinion when he stated that the date of diagnosis was 1969.  Thus, the Board finds that the Veteran's claims file should be sent to the February 2014 VA examiner for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2. Return the Veteran's file to the VA examiners who conducted the Veteran's February 2014 and June 2014 audiology examinations.  The file and a copy of this Remand must be made available to the examiners.  The examiners shall note in the examination report that the  file and the Remand have been reviewed.  If the February 2014 and June 2014 VA examiners are not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
 
Based on a review of the Veteran's claims file and the Veteran's statements regarding the development and treatment of his claimed disorder and any available medical literature, the examiner should do the following:

(a) The VA examiner should state the Veteran's history of his in-service, ACDUTRA, and civilian noise exposure were considered. 

(b) The VA audiologist should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acoustic neuroma is related to any aspect, including in-service noise exposure, of his military service, to include his active military service and ACDUTRA.

(c)  For the Veteran's right ear hearing loss, the VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) due to his military service, to include his active military service and ACDUTRA.

(d) If, in giving this opinion, it was the examiner's intention was to state that she/he could not provide an opinion regarding the question asked without resorting to mere speculation, she/he should provide complete explanations stating why this is so. In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that she/he has exhausted the limits of current medical knowledge in providing an answer to a particular question.

The examiner should state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided. A rationale for all opinions offered should be provided.  If the VA examiner cannot provide an opinion without mere speculation he must state so and explain why.

3. Return the file to the VA examiner who conducted the Veteran's February 2014 examination.  The file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the file and the Remand have been reviewed.  If the February 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For each diagnosis (lumbosacral strain and degenerative arthritis of the spine) the VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) due to his military service, to include both his active duty military service and his ACDUTRA. In providing this opinion the VA examiner should take into consideration the Veteran's statements about his in-service injury and the continuity of symptomatology. 

The examiner should state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.

4. The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






